      Case 4:16-cv-00624-DPM Document 260 Filed 10/29/20 Page 1 of 6




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                   PLAINTIFF

v.                       No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH
HOSPITALS; DIAMOND RISK
INSURANCE LLC; ADMIRAL
INSURANCE COMPANY; ADMIRAL
INDEMNITY COMPANY; IRONSHORE
INDEMNITY, INC.; and IRONSHORE
SPECIALTY INSURANCE CO.                                  DEFENDANTS

                                ORDER
     1. This case has been in limbo for a couple of months as the parties
finished briefing on three pending motions.          They've also been
collaborating on the claim form, but haven't come to terms. First,
Diamond Risk says it should be dismissed because Whitley served the
wrong person. Second, Whitley asks the Court to revisit its holdings
about recoupment and acceptance of payment, and to allow limited
additional discovery on those issues. Third, the Baptist defendants seek
to knock out Whitley's lawyer Jeffrey P. Leonard or strike the
declaration he submitted in support of more discovery. Last, there are
the claim-form issues.
          Case 4:16-cv-00624-DPM Document 260 Filed 10/29/20 Page 2 of 6




         2. More than four years ago, when this case started in state court,
Whitley sued and served Diamond Risk.              This company is one of
Baptist's insurers; naming it was a hedge against charitable immunity.
ARK. CODE ANN. § 23-79-210. Whitley served Jeff Thomas, a lawyer at
the Mitchell Williams firm, who was then listed on the Arkansas
Insurance Commissioner's website as Diamond Risk's agent for service.
As Whitley pleaded, though, Diamond Risk had designated another
person, Troy Wells, as its agent for service of process with the Secretary
of State. Diamond Risk filed a timely answer, preserving its defenses
of defective service and defective process. This insurer has been on the
sidelines of this much-litigated case during the ensuing four years. It
has been represented throughout by the lawyers who also represent
Baptist, the lead defendant.
         Under the Federal Rules, Whitley could perfect service under the
Arkansas Rules. FED. R. Crv. P. 4(e)(l). And under those state Rules,
several individuals can receive process for a corporation. ARK. R. Crv.
P. 4(f)(5). The Court knows of no authority for the proposition that an
entity must designate one - but only one - registered agent.               The
                                                    II
parties have cited none. By using the phrase any agent", rather than
11
     an agent", Arkansas Rule 4(f)(5) implies that having multiple agents
is acceptable. Though it is odd that Whitley would note the agent listed
by the Secretary of State in his complaint but serve the agent listed by
the Insurance Commissioner, Diamond Risk got actual notice of the

                                      -2-
      Case 4:16-cv-00624-DPM Document 260 Filed 10/29/20 Page 3 of 6




case. It filed a timely answer. And, effective in January 2019, Arkansas
amended its Rule of Civil Procedure 4, adopting a substantial-
compliance standard applicable in these circumstances. ARK. R. CIV. P.
4(k); ARK. R. CIV. P. 4 REPORTER'S NOTES. The parties do not engage on
whether    the   Arkansas    Rule    amendment      should   be   applied
retroactively. The Court concludes that it should: this salutary change
was designed to avoid hyper-technical disputes about service when no
prejudice exists. None exists here. If there was a service problem, it
was at the margin. While the Court does not conclude that Diamond
Risk's four-year delay in ventilating this issue worked a forfeiture, that
delay casts a long shadow. All material things considered, Whitley got
good service on Diamond Risk in August 2016.
     3. The Court has reconsidered but stands by its August 2020
summary judgment Order, Doc. 243. First, the acceptance issue has
been a point of much briefing, and much oral argument, throughout the
case. From the beginning, Baptist has pressed hard on its complicated
dealings with QualChoice and similar entities on claims for payment.
The substance was always there, though the word recoupment wasn't.
Second, the recoupment statutes did not enter the conversation with
the Court until this past summer.         As Baptist points out, though,
recoupment was discussed in Hilton's depositions. More importantly,
in response to Baptist's recent citation of them, the Court raised the
recoupment statutes at the June hearing, sought and received post-

                                    -3-
      Case 4:16-cv-00624-DPM Document 260 Filed 10/29/20 Page 4 of 6




hearing briefs on them, sketched its tentative thinking in its July Order,
and got another round of briefs on point before ruling. Third, Whitley
had ample opportunity to do discovery on the claims-processing issues.
He did plenty. Fourth, when it was considering granting judgment on
liability, the Court asked the parties to list any genuinely disputed
material facts.   Whitley did not list any.    Fifth, the Court remains
convinced that the fighting issue is what the provider agreements mean
by acceptance. This is a question of law for the Court absent disputed
extrinsic evidence. Kolbek v. Truck Insurance Exchange, 2014 Ark. 108, at
6, 431 S.W.3d 900, 905 (2014).        The parties' long-standing (and
continuing) disagreement is about contract interpretation; there are no
genuine disputes of material fact about how Baptist does its business
with QualChoice and similar entities, so there is nothing to try on
liability. The Court needed to decide and did so. Whitley's companion
Rule 56(d) request for more discovery is likewise denied as belated and
unnecessary.
     4. Baptist argues that Leonard can't be both advocate and affiant.
True, a lawyer can't be an advocate at a trial in which he will likely be
a necessary witness, absent specific circumstances.       ARK. R. PROF.
CONDUCT 3.7. But Leonard isn't that witness. He won't testify at trial
and hasn't submitted any impermissible testimony.             There's no
evidence in the declaration; it's mostly argument with some procedural
history. The Court took it as such. Leonard and his declaration stay in.

                                   -4-
      Case 4:16-cv-00624-DPM Document 260 Filed 10/29/20 Page 5 of 6




     5. The Court is disappointed by the parties' lack of consensus on
the claim form. Baptist's request for a status conference is granted. The
Court will hold it in courtroom B155 in Little Rock at 1:00 P.M. on
Thursday, 5 November 2020, when the Court expects to be waiting on
a jury's verdict. The Court offers these preliminary observations for the
parties' consideration in preparation for the conference.
        • The shorter and simpler the form, the better;

        • A foundational disagreement appears to be whether the
          spreadsheet data is conclusive or needs to be double
          checked through the claim form;

        • Whitley's proposed first paragraph is good;

        • Baptist's section II probably seeks too much helpful but non-
          essential information at the threshold; and

        • The reminder checklist is good and it should be on a separate
          page.

                                  * * *
     All three motions, Doc. 234, 247 & 251, are denied. The Court
endorses the parties' sound suggestion to defer the payment-damages
depositions until after claims are received. We will also discuss the
schedule from here on at the status conference.




                                  -5-
 Case 4:16-cv-00624-DPM Document 260 Filed 10/29/20 Page 6 of 6




So Ordered.


                            D.P. Marshall Jr.
                            United States District Judge




                             -6-
